

117 HR 2767 IH: Promoting Effective and Empowering Recovery Services in Medicare Act of 2021
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2767IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Ms. Chu (for herself and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo clarify the eligibility for participation of peer support specialists in the furnishing of behavioral health integration services under the Medicare program.1.Short titleThis Act may be cited as the Promoting Effective and Empowering Recovery Services in Medicare Act of 2021 or the PEERS Act of 2021.2.Clarifying the eligibility for participation of peer support specialists in the furnishing of behavioral health integration services under the Medicare program(a)In generalNothing in title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) shall be construed as prohibiting a peer support specialist (as defined in subsection (b)) from participating in the furnishing of behavioral health integration services under such title under the supervision of a physician or other entity billing for such services under such title.(b)Peer support specialist definedFor purposes of subsection (a), the term peer support specialist means an individual who—(1)is recovering from a mental health or substance use condition; and(2)is certified as qualified to furnish peer support services under a certification process consistent with the National Practice Guidelines for Peer Supporters and inclusive of the Substance Abuse and Mental Health Services Administration Core Competencies for Peer Workers in Behavioral Health Settings (as established by the State in which such individual furnishes such services or under such national certification process determined appropriate by the Secretary of Health and Human Services).